NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          FEB 26 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JASON LACEY,                                      No. 14-15470

                Plaintiff - Appellant,            D.C. No. 2:10-cv-01695-CMK

  v.
                                                  MEMORANDUM*
B. HAMKAR; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Craig Kellison, Magistrate Judge, Presiding**

                            Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jason Lacey, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment for defendants

because Lacey failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his pain and respiratory condition. See

id. at 1057-60 (deliberate indifference is a high legal standard, and is met only if

the prison official knows of and disregards an excessive risk to the prisoner’s

health); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish that a

difference of medical opinion amounted to deliberate indifference, a prisoner

“must show that the course of treatment the doctors chose was medically

unacceptable under the circumstances” and “that they chose this course in

conscious disregard of an excessive risk to [the prisoner’s] health”).

      We reject Lacey’s contentions concerning ineffective assistance of counsel.

See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir. 1985) (per curiam)

(“Generally, a plaintiff in a civil case has no right to effective assistance of

counsel.”).

      AFFIRMED.




                                            2                                      14-15470